


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT







This First Amendment to Loan and Security Agreement (“First Amendment”) is made
effective as of  May 29, 2009, by and between FIELDPOINT PETROLEUM CORPORATION,
a Colorado corporation (the “Borrower”) and CITIBANK, N.A., a national banking
association (formerly known as Citibank Texas, N.A.) (the “Lender”), as follows:




WHEREAS, Borrower and Lender entered into that certain Loan and Security
Agreement (the “Agreement”) dated effective as of October 18, 2006 reflecting a
Line of Credit (the “Line of Credit”) from Lender to Borrower, as evidenced by
among other documents, a Promissory Note (the “Note”) dated October 18, 2006
executed by Borrower in favor of Lender in the original principal amount of
$50,000,000.00 and the Agreement;




WHEREAS, Lender and Borrower have agreed to changes in the Revolving Credit
Borrowing Base and the addition or amendment of certain terms and conditions of
the Agreement and Loan Documents;




NOW, THEREFORE, in consideration of advances, loans, extensions of credit or
other financial accommodations, now existing or hereafter made, to or for the
account or benefit of the Borrower by Lender, and as an inducement therefore the
parties hereto agree as follows:




1.

Borrower and Lender hereby covenant and agree that Effective as of the date
hereof, the Revolving Credit Borrowing Base shall be decreased to $5,300,000,
until it is redetermined pursuant to the provisions of Article III of the
Agreement on or about September 1, 2009, or is otherwise adjusted pursuant to
the provisions of the Agreement.

2.

Borrower and Lender hereby covenant and agree that Lender hereby agrees to waive
compliance by Borrower with the provisions of Section 3.2 of the Agreement to
the extent and only to the extent as was required for August 1, 2008. This
waiver applies only to the matters stated in this paragraph and does not
constitute a waiver of any other provisions of the Agreement or Loan Documents,
nor does it constitute a waiver of the provisions of Section 3.2 of the
Agreement in any instance other than that set out in this paragraph.











FIRST AMENDMENT

PAGE  OF 4

09-6299 - First Amendment to LS Agreement - Fieldpoint




--------------------------------------------------------------------------------

3.

Borrower and Lender hereby covenant and agree that the Agreement is amended as
follows:







Article I, Certain Definitions, is hereby amended by the addition of Section
1.53.5, Minimum Interest Rate:




1.53.5 Minimum Interest Rate shall mean two hundred (200) basis points in excess
of the rate of interest determined by Lender in accordance with its customary
procedures and utilizing such electronic or other quotation sources as it
considers appropriate to be the prevailing rate per annum in effect each banking
day at which deposits in United States dollars for a one month period,
determined by the Lender in its sole discretion, are offered to the Lender by
first class banks in the London Interbank Market shortly after 11:00 a.m.
(London time) two banking days prior to the date such rate of interest shall be
effective and applied to existing and future advances under the Line. At such
times that the Minimum Interest Rate is in effect, the interest rate under the
Agreement will be subject to daily re-pricing.




4.

Borrower and Lender hereby covenant and agree that the Agreement is further
amended as follows:




Article I, Section 1.3, Applicable Prime Rate, is hereby deleted in its entirety
and the following inserted in lieu thereof:




1.3 Applicable Prime Rate shall mean the greater of (i) the Prime Rate published
by The Wall Street Journal (Southwest Edition) in its Money Rates column or a
similar rate if such rate ceases to be published, or (ii) the Minimum Interest
Rate.  Any change in the Applicable Prime Rate shall be effective as of the date
of the change.

5.

Borrower and Lender hereby covenant and agree that the Agreement is further
amended as follows:




Article II, Section 2.9.1, Interest Prior to Maturity, is hereby deleted in its
entirety and the following inserted in lieu thereof:




2.9.1 Interest Prior to Maturity. Subject to the provisions and limitations
hereof, each Revolver Loan advance hereunder shall accrue interest at: (i) the
greater of the Applicable Prime Rate








FIRST AMENDMENT

PAGE  OF 4

09-6299 - First Amendment to LS Agreement - Fieldpoint




--------------------------------------------------------------------------------

plus the Applicable Margin or (ii) the Libor Rate plus the Applicable Margin.
 The Borrower shall notify the Lender in writing of the Borrower’s choice of
interest rate on a particular advance simultaneously with requesting such
advance. The Borrower may elect to have interest accrue at Libor plus the
Applicable Margin as to any new or then outstanding Revolver Loans provided (x)
there is then no Default or Event of Default, unless such Default or Event of
Default has been waived in writing by the Lender, and (y) the Borrower have so
advised the Lender of its election to use Libor and the Libor Period selected no
later than three (3) Business Days prior to the proposed borrowing or, in the
case of a Libor election with respect to a then outstanding Revolver Loan, three
(3) Business Days prior to the conversion of any then outstanding Revolver Loans
to Libor Loans and (z) the election and Libor shall be effective, provided,
there is then no unwaived Default or Event of Default, on the fourth Business
Day following said notice. No more than five (5) Libor Loans may be outstanding
at any time. If no such election is timely made or can be made, then the Lender
shall use the Applicable Prime Rate plus the Applicable Margin to compute
interest.  Interest accruing under the rate selected by Borrower under this
section will be calculated based on a calendar year of 360 days but assessed for
the actual number of days elapsed during each accrual period.




6.

All terms, conditions and provisions of the Agreement and any other Loan
Documents shall be and remain in full force and effect as therein written, as
modified in conjunction with this First Amendment.




7.

This First Amendment may be executed by counterparts, each of which will for all
purposes be deemed to be an original and shall constitute one and the same
instrument.




8.

This First Amendment shall inure to the benefit of each respective parties
successors and assigns.





























FIRST AMENDMENT

PAGE  OF 4

09-6299 - First Amendment to LS Agreement - Fieldpoint




--------------------------------------------------------------------------------




Executed as of the first day written above:




BORROWER:




FIELDPOINT PETROLEUM CORPORATION,

a Colorado corporation







By:

___/s/ Ray D. Reaves, Jr.__

Ray D. Reaves, Jr.

President

LENDER:




CITIBANK, N.A., a national banking association (formerly known as Citibank
Texas, N.A.)







By:

__/s/ Ryan Watson___

Ryan Watson

Vice President







Acknowledged and accepted this ____ day of May, 2009 by the following Loan
Parties:







BASS PETROLEUM, INC.,

a Texas corporation







By:

___/Ray D. Reaves, Jr._____

Ray D. Reaves, Jr.

President










RAYA ENERGY CORP.,

a Texas corporation







By:

___/s/ Ray D. Reaves, Jr.___

Ray D. Reaves, Jr.

President

















FIRST AMENDMENT

PAGE  OF 4

09-6299 - First Amendment to LS Agreement - Fieldpoint


